Title: Memorandum from Thomas Jefferson to James Monroe on Scuppernong Wine, [ca. 29 April 1817?]
From: Jefferson, Thomas
To: Monroe, James


          
            ca. 29 Apr. 1817
          
          The wine called Scuppernon (or some name like that) is made as I am informed on the South side of Albemarle Sound, on & near a creek of that name. it is easily procured by a correspondent in Norfolk with which place Scuppernon has a short and direct communication by water. I had asked the favor of mr H. G. Burton of N. Carolina to procure me a correspondent from whom I could get regular supplies of that wine in future; he named to me his friend mr Pettigrew with whom he would make arrangements for that purpose. it a strict charge is necessary not to put a drop of brandy in it. of three samples which I have seen, two were totally destroyed by doses of brandy, the 3d had some, but not so much as to destroy drown entirely the flavor of the wine, which I am persuaded is fine if left pure & native unadulterated by any kind of cookery.
        